Citation Nr: 0913543	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  03-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, 
claimed as a stomach condition.

2.  Entitlement to service connection for hepatitis C, to 
include as secondary to treatment for Crohn's disease.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  By this decision, the RO reopened the previously 
denied claim of service connection for Crohn's disease 
claimed as a stomach condition, but denied the underlying 
claim on the merits.  The RO also denied service connection 
for hepatitis C.

This case was previously before the Board in June 2005 and 
January 2007.  

In June 2005, the Board concurred with the RO's determination 
that new and material evidence had been received to reopen 
the previously denied claim of service connection for Crohn's 
disease.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
see also VAOPGCPREC 05-92 (despite the determination reached 
by the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim).  However, the Board concluded that 
additional development was required with respect to the 
merits of the underlying service connection claim, as well as 
the hepatitis claim, and these claims were remanded for that 
development.  

In January 2007, the Board denied service connection for 
Crohn's disease and hepatitis C.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

By a May 2008 Order, the Court, pursuant to a joint motion, 
vacated the Board's January 2007 decision, and remanded the 
case for compliance with the instructions of the joint 
motion.

For the reasons stated below, the Board concludes that 
additional development is required in order to comply with 
the instructions of the joint motion.  Accordingly, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As detailed below, 
the Board concludes that a remand is required in order to 
comply with the duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The Veteran essentially contends that his in-service stomach 
problems, to include nausea and abdominal cramping, were 
early manifestations of his subsequently diagnosed Crohn's 
disease.  With respect to his hepatitis C, he contends that 
it is the result of surgery for his Crohn's disease.  The 
Board has inferred from the Veteran's statements that he 
contends that his hepatitis C is related to a blood 
transfusion during his November 1980 surgery for Crohn's 
disease during which he underwent total abdominal colectomy 
and small bowel resection with ileosigmoidostomy.

In January 2007, the Board concluded that the preponderance 
of the competent medical evidence was against a finding that 
either the Veteran's Crohn's disease or his hepatitis C was 
causally related to active service.  The Board did 
acknowledge that the medical evidence, including a March 2006 
VA examination, indicated the Veteran's hepatitis C was 
causally related to treatment with blood products during 
treatment for Crohn's, total abdominal colectomy, and small 
bowel resection with ileosigmoidostomy.  However, as the 
Board had determined service connection was not warranted for 
Crohn's disease, the claim of secondary service connection 
was denied as a matter of law.

The joint motion that was the basis for the Court's May 2008 
Order contended that the reasons and bases supplied for the 
Board's decision denying service connection for Crohn's 
disease and hepatitis C were inadequate.  Specifically, it 
was contended the Board's decision failed to adequately 
discuss the favorable lay statements, including from the 
Veteran, that his symptoms began in service and persisted 
until he was definitively diagnosed with Crohn's disease.  
Moreover, it was contended the Board failed to discuss its 
"implicit" rejection of medical treatise information that 
supported the Veteran's claim.  

In a subsequent October 2008 statement, the Veteran's 
attorney contended, in pertinent part, that the Board should 
either find that the evidence of record warranted an award of 
service connection for Crohn's disease and hepatitis C, or in 
the alternative an additional medical opinion should be 
obtained to resolve this matter.

The Board concurs with the assertion that a new examination 
should be accorded to the Veteran in this case that is based 
upon a complete and accurate understanding of his medical 
history.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  Accordingly, this case will be 
remanded for a new examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the appeal is REMANDED for the following:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his Crohn's 
disease and hepatitis C since March 2006.  
After securing any necessary release, 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to determine the etiology of his Crohn's 
disease.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's current Crohn's disease is 
causally related to active service.  In 
pertinent part, his service treatment 
records confirm that he was treated for 
stomach problems, including nausea and 
abdominal cramping, while on active duty, 
to include records dated in January 1973, 
February 1973, and July 1973.  Further, 
he has reported that his symptoms began 
in service and persisted until he was 
definitively diagnosed with Crohn's 
disease.  The examiner should 
specifically comment on this evidence, as 
well as the medical treatise information 
submitted by the Veteran.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished a Supplemental Statement of the Case (SSOC) 
which addresses all of the evidence obtained since the last 
SSOC in October 2006, and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

